Case 1:19-cv-00257-JMS-RT Document 184 Filed 01/21/21 Page 1 of 2       PageID #: 1614




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


   ROBIN TAKEMOTO,                             Civ. No. 19-00257 JMS-RT
   INDIVIDUALLY AND AS
   PERSONAL REPRESENTATIVE OF                  ORDER ADOPTING MAGISTRATE
   THE ESTATE OF TRACY A.                      JUDGE’S FINDINGS AND
   ABRISCE; AND MAHINA                         RECOMMENDATION TO GRANT
   ASUNCION, INDIVIDUALLY AND                  DEFENDANT MELISSA
   AS NEXT FRIEND OF MINOR                     ALSBERGAS, C.R.N.A.’S PETITION
   CHILDREN, Z.P.A., Z.K.A.-A.,                FOR GOOD FAITH SETTLEMENT,
   Z.K.A.-A.,                                  ECF NO. 179

                      Plaintiffs,

         vs.

   UNITED STATES OF AMERICA,
   THE QUEEN’S MEDICAL CENTER,
   ELLIE COHEN, M.D., MELISSA
   ALSBERGAS, C.R.N.A., HAWAII
   RESIDENCY PROGRAMS, INC.,

                      Defendants.


      ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
        RECOMMNEDATION TO GRANT DEFENDANT MELISSA
   ALSBERGAS, C.R.N.A.’S PETITION FOR GOOD FAITH SETTLEMENT,
                            ECF NO. 179

               Findings and Recommendation having been filed and served on all

  parties on December 29, 2020, and no objections having been filed by any party,

               IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to

  Title 28, United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the
Case 1:19-cv-00257-JMS-RT Document 184 Filed 01/21/21 Page 2 of 2              PageID #: 1615




  “Findings and Recommendation to Grant Defendant Melissa Alsbergas,

  C.R.N.A.’s Petition for Good Faith Settlement” are adopted as the opinion and

  order of this Court.

        IT IS SO ORDERED.

        DATED: Honolulu, HI, January 21, 2021



                                        /s/ J. Michael Seabright
                                       J. Michael Seabright
                                       Chief United States District Judge




  Takemoto v. United States, Civ. No. 19-00257 JMS-RT, Order Adopting Magistrate Judge’s
  Findings and Recommendation to Grant Defendant Melissa Asbergas, C.R.N.A.’s Petition
  for Good Faith Settlement, ECF No. 179.

                                              2
